UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1642


BETTY W. HART,

                 Plaintiff - Appellant,

          v.

HANOVER COUNTY SCHOOL BOARD; MICHAEL R. ASHBY, SR.,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00794-JRS)


Submitted:   November 13, 2013              Decided:   December 4, 2013


Before KING and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David R. Simonsen, Jr., Richmond, Virginia, for Appellant.
Yvonne Steenstra Gibney, Senior Assistant County Attorney,
Hanover, Virginia; William Woodul Tunner, THOMPSON MCMULLAN,
P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Betty      W.    Hart,   who    was   previously        employed      by   the

Hanover County School Board (“the Board”), filed a complaint

against   the       Board      and    its   Director      of   Pupil    Transportation,

Michael Ashby, asserting that her employment was terminated in

violation of the Fair Labor Standards Act, 29 U.S.C.A. §§ 201-

219    (West    1998      &    Supp.    2013).       We   previously      affirmed        the

district court’s order granting Defendants’ motion to dismiss

Hart’s complaint, but vacated the district court’s order denying

Hart’s Fed. R. Civ. P. 59(e) motion to vacate, and her Fed. R.

Civ. P. 15(a) motion to amend her complaint.                            On remand, the

district court denied Hart’s motion to amend her complaint, and

denied her Rule 59(e) motion.                 Hart timely appealed.

               We    have       reviewed      the    record     and     considered        the

parties’ arguments and find no reversible error.                           Accordingly,

we affirm the district court’s final order.                            Hart v. Hanover

County Sch. Bd., No. 3:10-cv-00794-JRS (E.D. Va. May 2, 2013).

We    dispense      with       oral   argument      because    the     facts   and    legal

contentions         are   adequately        presented     in   the     materials     before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                               2